DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yin (US Patent Publication Number 2018/0136443 A1).
Yin teaches. As claimed in claim 1, an optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element  (L1-L6) from an object side to an image side in order along an optical axis, wherein the first lens element to the sixth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface facing the image side and allowing the imaging rays to pass through (Fig 36); wherein an optical axis region of the image-side surface of the third lens element (L3) is  concave; the fifth lens element has positive refracting power, and an optical axis region of the object-side surface of the fifth lens element is convex (¶0050); a periphery region of the image-side surface of the sixth lens (L6) element is convex; lens elements of the optical imaging lens are only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, and the sixth lens element, and the optical imaging lens satisfies the following expression: EFL/(T1+T3) ≥ 2.300 (Table 22 and 24).
Yin teaches. As claimed in claim 2, wherein the optical imaging lens further satisfies (T1+T2)/T6<3.800, (Table 22)
Yin teaches. As claimed in claim 3, wherein the optical imaging lens further satisfies (G12+T2)/T5 <3.800 (Table 22).
Yin teaches. As claimed in claim 5, wherein the thickness of the first lens element along the optical axis is greater than an air gap between the second lens element and the third lens element along the optical axis (Table 22).
Yin teaches, as claimed in claim 7, wherein a thickness of the sixth lens element along the optical axis is greater than an air gap between the fourth lens element and the fifth lens element along the optical axis. (Table 22)
Yin teaches, as claimed in claim 8,  An optical imaging lens (fig 36.) comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element from an object side to an image side in order along an optical axis (L1-L6), wherein the first lens element to the sixth lens element each comprise an object-side surface facing the object side and allowing imaging rays to pass through and an image-side surface  facing the image side and allowing the imaging rays to pass through; wherein, the third lens element (L3) has negative refracting power (¶0048) , and a periphery region of the image-side surface of the third lens element is concave (¶0048); an optical axis region of the image-side surface of the fifth lens (L5) element is concave; lens elements of the optical imaging lens are only the first lens element, the second lens element, the third lens element, the fourth lens element, the fifth lens element, and the sixth lens element, and the optical imaging lens satisfies the following expression: EFL/(T1+T3) 2 2.300 (Table 22 and 24).
Yin teaches, as claimed in claim 9, wherein the optical imaging lens further satisfies AAG/(G12+G45) =2.000 (Table 22).
Yin teaches, as claimed in claim 10, wherein the optical imaging lens further satisfies ALT/(G56+T6) = 5.000 (Table 22).

Allowable Subject Matter
Claims 4, 6 and 11-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Although prior art teaches optical imaging lens comprising a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, and a sixth lens element from an object side to an image side in order along an optical axis, wherein the first lens element to the sixth lens element each comprise an object-side surface facing the object side, prior art fails to simultaneously teach   wherein a thickness of the fifth lens element along the optical axis is greater than a thickness of the sixth lens element along  the optical axis, as claimed in claim 4; wherein a thickness of the fifth lens element along the optical axis is greater than an air gap between the fourth lens element and the fifth lens element along the optical axis, as claimed in claim 6; wherein the optical imaging lens further satisfies ALT/(T5+G56) = 3.600, as claimed in claim 11; wherein the optical imaging lens  further satisfies T4/(G34+G56)= 2.300, as claimed in claim 12; wherein the thickness of the first lens element along the optical axis is greater than an air gap between the third lens element and the fourth lens element along the optical axis, as claimed in claim 13; wherein the thickness of the first lens element along the optical axis is greater than an air gap between the fourth lens element and the fifth lens element along the optical axis, as claimed in claim 14; the optical imaging lens satisfies the following expressions: EFL/(T1+T3) = 2.300 and TL/BFL = 4.300, as claimed in claim 15;

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOURNEY F SUMLAR whose telephone number is (571)270-0656. The examiner can normally be reached M-F 8-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOURNEY F. SUMLAR
Examiner
Art Unit 2872

15 December 2022



/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872